I am of opinion that the decree of the surrogate was correct, and that the Supreme Court fell into an error in reversing it. By taking the notes of the surviving partner upon a long time, the appellant exposed the estate to loss from his insolvency, and such loss has actually occurred. The duty of an administrator is to convert the estate of the deceased into money, as soon as it can be reasonably done: to pay the debts and make distribution. The assets in this case being, for the most part, the interest of the deceased in the copartnership, of which he had been a member, he was not obliged to expose them to sale, and if the survivor was perfectly solvent and responsible, he might have suffered the concern to be wound up by him (Evans v. Jones, 9 Paige, 178); but if any doubt existed upon that question, then or at any time thereafter, it was his duty to apply for the appointment *Page 186 
of a receiver. But he had no right to tie up his hands for two years, and thus preclude himself, and any one who might succeed him as the representative of the deceased, so that he could not, under any circumstances, employ that precautionary measure to save the estate from loss. His conduct cannot be justified under the rule that the survivor may be left to liquidate the affairs of the firm, for that was not the nature of the transaction. The liquidation, so far as the estate was concerned, took place when the notes were given. He was no doubt justified in selling the interest of the estate to the surviving partner, but not in leaving the proceeds of that sale in the hands of any person, without adequate security. Here, he undertook to be himself a surety for the money, thus admitting that Kingon's responsibility was not sufficient. He had no right to substitute his own individual liability for the ownership of the assets, for his sureties would not be responsible if he failed to make good his indorsement: and, besides, by keeping the notes in his own hands, he failed to give any legal effect to his design to make himself reponsible.
He was not entitled to show that the interest of the deceased in the copartnership was less than the amount for which he sold it. The question put to Kingon was incompetent for another reason. It called for what the witness might conjecture to be the value of the interest, which value can only be legally ascertained by taking an account. The judgment of the Supreme Court must be reversed and the decree of the surrogate affirmed.
WRIGHT, SELDEN and ROSEKRANS, Js., concurred.